Citation Nr: 0524151	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of a crush injury of the 
left great toe.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served with the Army National Guard from June 
1980 to November 1981 and from February 1982 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the RO, which granted 
service connection for residuals of a fracture to the left 
great toe to which it assigned a noncompensable rating.  

In August 1999, the RO assigned a 10 percent evaluation for 
the service-connected disability of the left great toe.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In June 2000, the veteran requested a hearing before a 
Hearing Officer at the RO.  As he could not attend the 
scheduled hearing, a Decision Review Officer conference with 
the veteran's representative report was held, and it was 
agreed that a new VA medical examination be conducted in lieu 
of a rescheduled hearing.  



FINDING OF FACT

The service-connected left great toe disability is shown to 
be a healed injury without related pain, bony deformity or 
functional loss.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right great toe disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 
5281 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  As stated above, the veteran chose to forego a 
hearing in favor of a conference with a decision review 
officer at the RO.  

Further, by August 1999 statement of the case, April 2004 
letter, and November 2004 supplemental statement of the case, 
he and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via the letter and supplemental statement of the case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As well, via the supplemental statement of the case, he has 
been told to submit all relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran has also been afforded three VA 
orthopedic examinations scheduled in connection with his 
claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On December 1998 VA orthopedic examination, the veteran 
complained of numbness in the left great toe when walking.  
He denied flare-ups and weather aches.  

Objectively, the examiner found that the left great toe 
looked symmetrical to the right great toe, and range of 
motion in both great toes was equal.  The neurovascular 
status of the left great toe appeared intact.  

The veteran could stand on the toes of the right foot but 
could not do so on the left.  The X-ray evidence revealed 
some arthritic changes.  The examiner diagnosed a crush 
injury to the left great toe with some degenerative changes.  

By February 1999 rating decision, the RO granted service 
connection for a crush injury of the left great toe and 
assigned a zero percent evaluation effective on July 15, 
1996, the date of receipt of the veteran's original claim.  

By August 1999 statement of the case, the RO assigned a 10 
percent disability evaluation for the veteran's left great 
toe disability also effective on July 15, 1996.  

On July 2000 VA orthopedic examination, the veteran could not 
recall which great toe was crushed in service.  

On objective examination, no pain or crepitus was noted.  
Great toe range of motion was symmetrical on the right and 
left.  There was no hallux swelling bilaterally.  The X-ray 
studies were without signs of any previous fracture in the 
area of either hallux.  There were no signs of arthritic 
changes per se, according to the examiner.  There was no 
indication of any narrowing of the joint.  The examiner 
diagnosed a history of an injury to the left hallux without 
pain.  

In a July 2000 VA progress note, the examiner indicated that 
the veteran related a history of an injury to the right great 
toes in service.  

On June 2003 VA psychiatric examination report, the examiner 
indicated that the veteran was not competent to handle his VA 
benefits.  

On September 2004 VA orthopedic examination, the veteran 
complained of throbbing and tenderness of the right great 
toe.  There were no signs, however, of painful motion or 
instability.  There was no functional limitation of standing 
or walking, and there was no evidence of abnormal weigh 
bearing.  

The examiner noted an intact neurovascular status of the left 
great toe with no edema or erythema of the left foot.  
Radiologic evidence reflected no fracture or dislocation of 
the left great toe or degenerative joint disease of the 
interphalangeal joint, metatarsophalangeal joint or first 
metatarsocuneiform joint of the left foot.  There was no 
residual fracture line.  The examiner diagnosed a healed 
fracture of the left great toe.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected left great toe disability has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5281.  38 C.F.R. § 4.71a.  
Diagnostic Code 5281 pertains to severe unilateral hallux 
rigidus and is to be rated as severe hallux valgus.  Id.  
Severe hallux valgus is rated as 10 percent disabling.  Id., 
Diagnostic Code 5280.  The veteran is receiving the maximal 
rating available to him under Diagnostic Code 5281, and no 
increase, therefore, is warranted under its provisions.  

Other criteria relevant to the toes and foot cannot be 
favorably applied in this case.  Diagnostic Code 5276 
pertains to acquired pes planus.  38 C.F.R. § 4.71a.  The 
veteran does not suffer from left foot pes planus, and 
Diagnostic Code 5276 is not relevant to the Board's inquiry 
herein.  

Diagnostic Code 5277 pertains to bilateral weak foot.  Id.  
This condition has not been shown, and the veteran, in any 
event, does not suffer from a disability of the left foot.  
Diagnostic Code 5277, therefore, is not for application.  

Diagnostic Code 5278 concerns acquired pes cavus.  Id.  
Because the record is silent as to the existent of pes cavus, 
an evaluation under this diagnostic code is not warranted.  
Diagnostic Code 5279 pertains to Morton's disease.  Id.  As 
the veteran does not suffer from Morton's disease, an 
evaluation under Diagnostic Code 5279 is not for application.  

Diagnostic Code 5280 concerns hallux valgus.  Id.  The 
veteran does not have left hallux valgus and cannot, 
therefore, benefit from an evaluation under this diagnostic 
code.  Diagnostic Code 5282 is related to hammer toe.  Id.  
Because such a disorder was not noted, a rating under this 
diagnostic code is inappropriate.  

Diagnostic Code 5283 deals with malunion or nonunion of the 
tarsal or metatarsal bones.  Id.  There is no present 
evidence of injury to the left great toe and no indication of 
nonunion or malunion of any bones.  Diagnostic Code 5283, 
therefore, is not relevant herein.  

Finally, Diagnostic Code 5284 pertains to "other" foot 
injuries.  Id.  Although the veteran did suffer a left great 
toe injury in service, he would not fare better under 
Diagnostic Code 5284 under which a 10 percent evaluation is 
warranted where there is a moderate injury to the foot.  

The veteran does not suffer from any current residuals of a 
left great toe crush injury.  As such, a rating higher than 
10 percent evaluation would not be warranted in this case.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  No additional compensation is warranted 
under the foregoing provisions because the veteran has no 
discernible residuals of a left great toe injury.  

The Board notes that because an initial disability rating is 
at issue, the veteran is entitled to a staged disability 
rating.  Fenderson, supra.  The veteran's disability does not 
appear to have fluctuated materially during the course of his 
appeal.  Indeed, if anything, his disability picture has 
improved.  

No incremental increase in disability having been shown, a 
staged rating under Fenderson would be inappropriate.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of a crush injury of the left 
great toe is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


